1 Motion to modify decision of July 8, 1969 (32 A D 2d 1017) granted, without costs, to the extent that the decretal paragraph is modified as follows: Judgment affirmed, without costs. This determination is without prejudice .to an application in the Court of Claims by claimants, if so advised, to modify the judgment entered June 16, 1969 insofar as such judgment provides that interest on the award runs from August 15, 1966 to June 9, 1967. Reynolds, J. P., Staley, Jr., Greenblott and Cooke, JJ., concur.